Citation Nr: 1618581	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to payment of death pension benefits prior to April 1, 2009.

2.  Entitlement to death pension benefits for the period from April 1, 2009, to February 16, 2012.


REPRESENTATION

Appellant represented by:	Jed Winegar, Agent


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  He died in March 2009, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant was scheduled for a hearing before a Veterans Law Judge in April 2012 but was not able to attend.  As reported by the appellant's representative in his April 2012 presentation to the Board, she does not wish to attend another hearing.  

In November 2015, the Board remanded the appeal, noting that following an initial denial of VA death pension benefits in October 2009 by the RO, the RO in October 2011 determined that the appellant was entitled to payment of monthly death pension benefits effective from April 1, 2009.  However, the October 2011 determination also found that the appellant's income was excessive for VA death pension effective from April 1, 2010, as did subsequent decisions, and the Board concluded that the issue on appeal therefore entailed consideration of entitlement to death pension prior to April 1, 2009, and from April 1, 2010.  

However, in an October 2013 decision not available to the Board at that time, the RO found that the Appellant was entitled to death pension benefits effective February 16, 2012 (commencing March 1, 2012), and she has continued to receive death pension benefits since that date.  Accordingly, the issue on appeal therefore entails consideration of entitlement to death pension prior to April 1, 2009, and from April 1, 2010, to February 16, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was not in receipt of VA benefits at the time of his death on March [redacted], 2009, and the Appellant's claim was received within a year of his death; death pension payments commenced the beginning of the month following his death.  

2.  From April 1, 2010, to February 16, 2012, the Appellant's income from SSA, less unreimbursed medical expenses, exceeded the applicable maximum annual rate of death pension.  


CONCLUSIONS OF LAW

1.  Death pension payments properly commenced April 1, 2009.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.20, 3.31, 3.400 (2015).  

2.  The Appellant's countable income exceeded the applicable maximum rate for the period from April 1, 2010, to February 16, 2012; and the criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the original claims file was lost, and not all of the information can be reconstructed, including that pertaining to the duty to notify.  However, correspondence dated in September 2009, the Appellant submitted a response for that is attached to the end of the VCAA letter, indicating she received notice prior to the October 2009 date that her claim was denied.  The October 2009 rating decision informed her that her claim was denied because she had failed to provide requested income and expense information.  She subsequently provided the requested information, which resulted in the grant of death pension benefits for the period from April 1, 2009, through March [redacted], 2010.  Also missing is the December 2010 statement of the case, but in a supplemental statement of the case furnished in December 2015, she was provided with a summary of the evidence relied upon by VA, citation to the relevant legal authority, and a discussion as to why her claim was denied, i.e., how and why her countable income was excessive.  Therefore, the Board finds that she received actual notice of the evidence required to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence.  The notice requirements have been met and neither the Appellant nor her representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  The case turns on the amount of countable income.  VA obtained verification of Social Security Administration (SSA) benefits from SSA.  Other income and medical expense information has been provided by the appellant.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained.    

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Countable Income

The Appellant contends that she is entitled to VA death pension benefits for the time period from April 2010 to February 2012.  

The maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to that maximum rate, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if a claimant's annual income exceeds the maximum payable rate, the entire amount is offset, and the claimant is not entitled to any death pension benefits.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  For the period at issue, the Appellant's sole source of income has been Social Security Administration (SSA) benefits.  

Here, the Board previously determined that the period before April 1, 2009, must be considered for death pension as part of the appeal.  The Veteran died on March [redacted], 2009, and death pension was granted, with payment commencing effective April 1, 2009.  The Appellant's claim for death pension was received within a year of the Veteran's death, and in such circumstances the effective date of the grant of non-service-connected death benefits is the beginning of the month that he died.  38 C.F.R. § 3.400(c)(3).  The Veteran was not in receipt of compensation or pension at the time of his death, and, accordingly, the date that payment for death pension commences is the first date of the month following the effective date of the award.  38 C.F.R. § 3.31; see 38 C.F.R. § 3.20(b) (2015).  Hence, the payments correctly commenced April 1, 2009.  

As noted above, the pension granted for the period beginning April 1, 2009, was terminated effective April 1, 2010.  After that, the Appellant again began receiving death pension benefits effective in February 2012, with payment commencing March 1, 2012, based on annual medical expenses of $13,708.  She has continued to receive death pension benefits since that time, and has not disputed the amount of pension she receives.  Indeed, once she began receiving Medicaid benefits in January 2016, she voluntarily asked for reduction in her payments.  

Therefore, the period for consideration is from April 1, 2010, to February 16, 2012.  The Appellant's death pension was terminated effective April 1, 2010, because her annual income, from Social Security Administration (SSA), was $15,714 beginning April 1, 2010, substantially in excess of the $7,933 that was the maximum rate of pension that could be paid for a single surviving spouse without dependents.  

Certain expenses may be applied to reduce countable income.  See 38 C.F.R. § 3.272.  During the year from April 2009 to April 2010, she had been able to augment her deductible expenses because of the addition of the expenses of the Veteran's last illness and burial.  See 38 C.F.R. § 2.272(h).  This, along with medical expenses, reduced her countable income to $0.  

However, beginning April 1, 2010, her medical expenses alone could be counted.  As reported by her, they totalled $7,997.83, including Medicare deductions and payments for an alert system.  While considerable, they reduced her countable income to $8,113, which was higher than the maximum rate of pension of $7,933.  In this regard, $397 must be excluded from the medical expenses, as only medical expenses in excess of 5 percent of the maximum rate of pension may be excluded.  38 C.F.R. § 3.272(g).  Similarly, for the period beginning January 1, 2011, her medical expenses were insufficient to reduce her countable income such as to warrant the grant of pension benefits.  Her reported medical expenses totalled $4,344.90.  Her SSA income for that year was $16,270.80, and the maximum pension rate was $8,219 for that year.  

As noted above, the appellant was granted pension benefits beginning February 16, 2012, based on evidence of annual medical expenses in the amount of $13,708 beginning that date.  These expenses included substantial hospitalization and rehabilitation facility expenses incurred after February 2012.  Prior to February 16, 2012, medical expenses were insufficient to reduce the Appellant's countable income below the maximum rate.  Therefore, the Board finds that entitlement to death pension benefits for the period from April 1, 2010, to February 16, 2012, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to payment of death pension benefits prior to April 1, 2009, is denied.

Entitlement to death pension benefits for the period from April 1, 2010, to February 16, 2012, is denied.



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


